Citation Nr: 1728440	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

The Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2016 decision, the Board denied the Veteran's claim for an increased rating for peripheral neuropathy of the right and left upper extremities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision, in part, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) was addressed in the March 2016 Board decision and remanded to the Agency of Original Jurisdiction (AOJ) for further development. As the AOJ has not recertified this issue to the Board and development appears to be ongoing, this issue is not currently before the Board.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's left and right upper extremity peripheral neuropathy has been manifested by mild, incomplete paralysis of the lower radicular group.






CONCLUSION OF LAW

1.  The criteria for a disability rating of 20 percent for service-connected peripheral neuropathy affecting the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8512 (2016).

2.  The criteria for a disability rating of 20 percent for service-connected peripheral neuropathy affecting the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8512 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter in September 2008 of the criteria for establishing an increased disability rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. The letter was sent to the Veteran prior to the RO's December 2008 decision that is the basis for this appeal.  Therefore the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence. Id.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  It appears that all known and available treatment records relevant to the issues on appeal have been obtained and are associated with the Veteran's claim file. The Veteran has been afforded multiple VA examinations in association with his peripheral neuropathy claim. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran has claimed entitlement to an increased rating for peripheral neuropathy of the right and left upper extremities, each currently evaluated at 10 percent disabling.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Pursuant to the Court order, the Board will consider the Veteran's claim under Diagnostic Code 8512, one different from that used by the RO.

The Board has considered whether separate ratings would be appropriate in this case.  However, the symptomatology associated with the bilateral upper extremities appears to be impossible to separate between the nerves affected.  In essence, those nerves are effectively one disability.  There is no indication in the medical records that the different nerves call for separate methods of treatment or otherwise should be separately rated.  Separate ratings under each of the potentially applicable diagnostic codes would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Therefore, the Board will rate the Veteran under Diagnostic Code 8512 for the lower radicular group, pursuant to the Court remand.  In addition, the Board notes, this diagnostic code allows for a higher rating than the previously assigned under 8599-8515.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

As addressed above, while the Veteran was previously evaluated under Diagnostic Code 8599-8515, the Board now considers the Veteran's claim under Diagnostic Code 8512.  Diagnostic Code 8512 provides that mild, incomplete paralysis of the lower radicular group is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity; intrinsic muscles of the hand, and some or all of the flexors of wrist and fingers, paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a, DC 8512.

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "mild" is defined as "not very severe."  Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

At the outset, the Board notes that the evidence shows that the Veteran is right hand dominant.  Thus, the left extremity is his minor extremity for rating purposes

In a VA examination in June 2007, the Veteran complained of numbness and paresthesias.  The Veteran reported having to shut down his home repair business due to dropping tools.  Motor evaluation of the bilateral upper extremities showed that muscle strength was five out of five, and without motor function impairment.  Sensory function test of the bilateral upper extremities of the small distal nerve fibers in the hand showed decreased vibration and pain at fingertips, absent light touch at fingertips, and normal position sense affecting the small distal nerve fibers in the hands.  Neurological evaluation showed decreased sensation to monofilament testing at both hands.  Reflex evaluation revealed 2+ in all applicable areas.  There was no muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements; function of any joint affected by the nerve disorder; or gait and balance abnormality.  Diagnoses of peripheral neuropathy of the upper extremities bilaterally affecting many activities of usual activities were noted.

The November 2008 VA diabetes mellitus examination report showed that the Veteran reported numbness in his hands and that he had to close his home repair business due to physical problems, including problems holding on to tools for long periods of time and falling off ladders.  The Veteran also described some functional loss in both hands with prolonged activity.  The examination showed bilateral upper extremities had mildly diminished sensation on subjective light touch and vibration in the hand.  Proprioception, pulse, and reflex were normal.  A diagnosis of bilateral upper extremity peripheral neuropathy was noted.  

In an October 2015 VA examination the Veteran reported burning, stinging, and loss of control in his hands.  He stated that he will be doing something and his hand will go numb.  The examiner noted that with regard to symptoms attributable to diabetic peripheral neuropathy, the Veteran had mild paresthesia/dysesthesia in the bilateral upper extremities.  While the Veteran complained of dropping things, the examiner referred to the medical history and indicated that this was not associated with diabetic peripheral neuropathy.  Strength testing revealed normal strength in all aspects of the bilateral upper extremities.  Deep tendon reflexes were normal in the bilateral biceps and brachioradialis, but increased without clonus in the bilateral triceps.  Light touch/monofilament testing showed normal bilateral shoulder area, inner/outer forearm, and hand/fingers.  Position sense, vibration sensation, and cold sensation were normal in the bilateral upper extremities.  He did not have muscle atrophy or trophic changes.  The examiner found that the Veteran did not have an upper extremity diabetic peripheral neuropathy.  The examiner found no evidence of upper extremity diabetic neuropathy despite the Veteran's subjective complaints of numbness and tingling in the fingertips. 

In support of his appeal, the Veteran has submitted lay statements from neighbors and friends, as well as his own statements about his disability.  These lay statements are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in terms of competency, the Court has generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  Statements received by VA in September 2008 from the Veteran's neighbors report witnessing problems the Veteran has with his hands.  One neighbor reported witnessing "his hand losing movement" and that the Veteran no longer mows his own lawn.  Another neighbor reported that the Veteran's hands are swollen and that she has observed that he has movement problems.  Insofar as they have knowledge of facts and circumstances and convey matters that can be observed and described by lay persons, the Board finds such evidence to be competent.  38 C.F.R. § 3.159.

The Veteran submitted an affidavit in February 2017, in which he reported that towards the end of his employment he noticed that he could no longer lift as much as he used to and if he attempted to lift more than 75 pounds he would experience a severe numbness in his arms.  He stated that he would frequently drop small objects like hammers, screws or nails when working.  He reported that he presently has difficulty lifting and carrying items and that he continues to drop objects frequently.  He also has difficulty carrying items up the stairs.

In January 2017, the Court remanded the issues identified by the parties agreed upon in a joint motion for partial remand (JMPR).  The parties agreed that the Board's prior decision was deficient for failing to consider certain pieces of evidence.  Specifically, the parties agreed that the Board should consider the following: that the Veteran experienced numbness and tingling in his hands.  (R. at 264 (May 2006 treatment note); R. at 611 (June 2007 VA examination)); that in a November 5, 2008, VA examination report, it was noted that Appellant stated he began experiencing numbness in his hands and "stopped work due to an increasing propensity for dropping tools . . . [and] falling off ladders." (R. at 515).  It also noted that his "[s]ensation is mildly diminished on subjective light touch and vibration in the hand" for his right and left upper extremities.  Id.; that in an October 1, 2015, VA examination report, he endorsed burning, stinging, and loss of use of his hands due to numbness.  (R. at 58; see also R. at 419 (November 20, 2006 Florida disability determination noting pain, numbness, a propensity to drop tools, and an inability to operate power tools)); as well as statements, received by VA in September 2008, from the Veteran's coworkers that state that they have observed his loss of use of his hands and that his neuropathy condition impacts his ability to function at work.  (R. at 519-521; R. at 524). 

In light of the evidence, the Board finds that the Veteran's symptomatology most closely approximated the criteria reflected by a 20 percent disability rating throughout the entire period under appeal.  Accordingly, the Board finds that a disability rating of 20 percent is warranted. 

In this regard, the Board finds that the radiculopathy in the left and right upper extremities more closely approximates mild, incomplete paralysis of the lower radicular group throughout the entire period under appeal.  The Veteran has consistently complained of numbness and tingling in his hands.  He has also consistently reported that he has difficulty holding items for long periods of time and that he drops objects, such as the tools he used in his previous employment.  The medical evidence of record demonstrates that the Veteran's disabilities have been manifested by decreased sensation, reflexes, and pulses.  The June 2007 VA examiner noted that the Veteran had decreased vibration and pain at the fingertips; the November 2008 VA examiner noted mildly diminished sensation on subjective light touch in both hands; and in October 2015, the examiner noted that the Veteran had mild paresthesia/dysesthesia.  However, the medical evidence does not show findings of muscle atrophy, muscle weakness, or trophic changes.  Indeed, the objective medical evidence shows that the Veteran has consistently shown normal strength and reflexes in his upper extremities.  As his manifestations are predominately sensory and mild, higher evaluations are not warranted.  Thus, the criteria for a higher 40 percent rating under Diagnostic Code 8512 have not been met.  See 38 C.F.R. § 4.7.

In reaching the decision above, the Board has considered the lay statements submitted.  The Veteran is competent to report his own observations with regard to the severity of his peripheral neuropathy, including reports of numbness, tingling, pain, and his ability to hold objects.  Similarly, his friends, neighbors, and co-workers are competent to report their observations, such as noticing that the Veteran no longer mows his yard.  The Board finds these statements to be credible and consistent with the rating assigned.  To the extent that the Veteran argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the more general lay assertions.  Significantly, the October 2015 VA examiner noted the Veteran's reports of dropping things but noted this was not related to the service connected peripheral neuropathy as he found no peripheral neuropathy of the upper extremities at the time of the examination.  Moreover, the Veteran's neuropathy of the bilateral upper extremities has been consistently found to be mild in nature by the VA examiners with normal strength.  

In sum, the preponderance of the evidence supports a rating of 20 percent disabling for the Veteran's service-connected peripheral neuropathy of the upper extremities.


ORDER

For the entire appellate period, a 20 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the entire appellate period, a 20 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


